Case 3:20-cv-02268-JLS-AGS Document 1 Filed 11/20/20 PageID.135 Page 1 of 2



 1   DAVID A. KAYS, ESQ. (SBN 120798)
     WILLIAM SIAMAS, ESQ. (SBN 133111)
 2   DONN WASLIF, ESQ. (SBN 164538)
     MORGAN FRANICH FREDKIN SIAMAS & KAYS LLP
 3   333 W. San Carlos St., Ste. 1050
     San Jose, California 95110
 4   Telephone: (408) 288-8288
     Facsimile: (408) 288-8325
 5

 6   Attorneys for Plaintiffs
     QUALCOMM INCORPORATED and
 7   QUALCOMM TECHNOLOGIES, INC.
 8

 9
                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11   QUALCOMM INCORPORATED,               '20CV2268 JLS AGS
                                 Case No. ___________________
     QUALCOMM TECHNOLOGIES, INC.
12
           Plaintiffs                        QUALCOMM INCORPORATED’S
13   vs.                                     AND QUALCOMM
                                             TECHNOLOGIES, INC.’S NOTICE
14   THETA IP, LLC,                          OF MOTION AND MOTION TO
                                             QUASH OR MODIFY SUBPOENAS,
15         Defendant.                        AND/OR FOR PROTECTIVE
16
                                             ORDER
                                             ___________________
     THETA IP, LLC,
17
           Plaintiff                         Underlying Case:
18   vs.
                                             6:20-cv-00160-ADA
19   SAMSUNG ELECTRONICS CO.,
     LTD.,                                   Pending in the U.S. District Court for the
20   et al.                                  Western District of Texas
21         Defendants.                       Date: TBD
22
                                             Time: TBD
                                             Dept.: TBD
23

24

25

26
27

28


     QUALCOMM’S NOTICE OF MOTION TO QUASH OR MODIFY SUBPOENA
     OR FOR PROTECTIVE ORDER
Case 3:20-cv-02268-JLS-AGS Document 1 Filed 11/20/20 PageID.136 Page 2 of 2



 1         TO THETA IP, LLC AND ITS ATTORNEYS OF RECORD:
 2         Pursuant to FRCP Rule 45(d), Qualcomm Incorporated and its subsidiary
 3   Qualcomm Technologies, Inc. (collectively, “Qualcomm”) will and hereby do move
 4   to quash or modify an amended subpoena (the “Austin Subpoena”) issued on
 5   September 22, 2020, from a case pending in the U.S. District Court for the Western
 6   District of Texas filed by Theta IP, LLC (“Theta”).
 7         The Austin Subpoena should be quashed or modified because it commands
 8   depositions and production of documents in Austin, Texas, which is beyond the
 9   territorial reach of Rule 45(c) and further because compliance with the Austin
10   Subpoena would impose an undue burden and significant expense on Qualcomm
11   due to the remote location chosen. Qualcomm further seeks a protective order
12   stating that the proper place of compliance be designated as Qualcomm’s facilities
13   in and near San Diego. Qualcomm further seeks an order requiring Theta to pay its
14   expenses of production and the expenses of responding to the subpoena, including
15   the filing of this Motion, in an amount to be proven at the hearing.
16         This motion is based on this Notice of Motion and Motion To Quash And/or
17   For Protective Order, the Memorandum of Points and Authorities, the declarations
18   of David A. Kays, Freeda Lugo, Byron Yafuso and Kamal Sahota, the attached
19   Exhibits and such other and further evidence and argument as may be hereinafter
20   presented.
21         Notice of the hearing date, time and department will be given once this case is
22   assigned.
23   Dated: November 20, 2020                 MORGAN FRANICH FREDKIN
                                               SIAMAS & KAYS LLP
24

25
                                              By:
26                                                   DAVID A. KAYS
                                                     Attorneys for
27                                                   Qualcomm Incorporated and
                                                     Qualcomm Technologies, Inc.
28
                                                1
     QUALCOMM’S NOTICE OF MOTION TO QUASH OR MODIFY SUBPOENA
     OR FOR PROTECTIVE ORDER
